Name: Council Regulation (EC) No 2051/2004 of 25 October 2004 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training
 Type: Regulation
 Subject Matter: EU institutions and European civil service
 Date Published: nan

 1.12.2004 EN Official Journal of the European Union L 355/1 COUNCIL REGULATION (EC) No 2051/2004 of 25 October 2004 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal of the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Having regard to the opinion of the Committee of the Regions, Whereas: (1) Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (3) includes provisions concerning the organisation of the Centre, and in particular its Management Board. Those provisions have been amended several times following each accession of new Member States, when new members had to be added to the Management Board. (2) An external evaluation of the European Centre for the Development of Vocational Training (hereinafter the Centre) was carried out in 2001. The Commission's response and the Action Plan established by the Management Board on the basis of that response underline the need to adapt the provisions of Regulation (EEC) No 337/75 in order to maintain the efficiency and effectiveness of the Centre and of its management structures. (3) The European Parliament has called upon the Commission to review the composition and working methods of agencies' boards and to put forward appropriate proposals. (4) A Joint Opinion concerning the future governance and functioning of the Boards of the European Agency for Safety and Health at Work, of the Centre and of the European Foundation for the Improvement of Living and Working Conditions has been submitted to the Commission by their respective management or administrative Boards. (5) The tripartite governance of the European Agency for Safety and Health at Work, the Centre and the European Foundation for the Improvement of Living and Working Conditions by representatives of governments, employers organisations and employees organisations, is fundamental to the success of those bodies. (6) The participation of the social partners in the governance of those three Community bodies creates a specificity, which requires them to function according to common rules. (7) The existence, within the tripartite Board, of the three groups, drawn from government, employers and employees and the designation of a coordinator for the groups of employers and employees have proved to be essential. That arrangement should therefore be formalised and also extended to the government group. (8) The maintenance of the tripartite representation from each Member State ensures that all major stakeholders are involved and that account is taken of the diversity of systems and approaches which characterise vocational training issues. (9) It is necessary to anticipate the practical consequences for the Centre of the forthcoming enlargement of the Union. The composition and functioning of its Board should be adjusted to take account of the accession of new Member States. (10) The Bureau, provided for in the Rules of Procedure of the Management Board, needs to be strengthened in order to ensure continuity in the functioning of the Centre and efficiency in its decision making. The composition of the Bureau should continue to reflect the tripartite structure of the Board. (11) According to Article 3 of the Treaty, the Community is to aim to eliminate inequalities, and promote equality, between men and women in all its activities. It is therefore appropriate to make provision for encouraging a balanced representation of men and women in the composition of the Governing Board and the Bureau. (12) Regulation (EEC) No 337/75 should, therefore, be amended accordingly. (13) The Treaty does not provide, for the adoption of this Regulation, for powers other than those under Article 308, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 337/75 is hereby amended as follows: 1. in Article 3, paragraph 2 shall be replaced by the following: 2. In carrying out its tasks, the Centre shall establish appropriate contacts, particularly with specialised bodies, whether public or private, national or international, with public authorities and educational institutions and with workers' and employers organisations. In particular, the Centre shall ensure appropriate cooperation with the European Training Foundation, without prejudice to its own aims.; 2. Article 4 shall be replaced by the following: Article 4 1. The Centre shall comprise: (a) a Governing Board; (b) a Bureau; (c) a Director. 2. The Governing Board shall consist of: (a) one member representing the Government from each Member State; (b) one member representing the employers organisations from each Member State; (c) one member representing the employees organisations from each Member State; (d) three members representing the Commission. The members referred to in points (a), (b) and (c) of the first subparagraph shall be appointed by the Council on the basis of lists of candidates submitted by the Member States, employers organisations and employees organisations. The Commission shall appoint the members who are to represent it. The list of members of the Governing Board shall be published by the Council in the Official Journal of the European Union and on the Centres Internet site. 3. The term of office of members shall be three years. It shall be renewable. Upon the expiry of their term of office or in the event of their resignation, members shall remain in office until their appointments are renewed or until they are replaced. 4. The Governing Board shall elect its chairman and three vice-chairmen, from among the three groups referred to in paragraph 5 and the Commission, to serve for a period of two years renewable. 5. Within the Governing Board, the representatives of governments, employees organisations and employers organisations shall each form a group. Each group shall designate a coordinator. The coordinators of the employees and the employers groups shall be representatives of their respective organisations at European level and attend the Board meetings without the right to vote. 6. The chairman shall convene the Governing Board once a year. The chairman shall convene additional meetings at the request of at least one-third of the members of the Governing Board. 7. Decisions by the Governing Board shall be taken by an absolute majority of its members. 8. The Governing Board shall establish a Bureau. The Bureau shall be made up of the chairman and the three vice-chairmen of the Governing Board, one coordinator per group referred to in paragraph 5 and one more representative of the Commission services. 9. The Member States, the organisations referred to in paragraph 2, the Council, the Commission and the Governing Board shall endeavour, each according to their powers, to ensure a balanced representation of men and women in the candidacies and appointments referred to in paragraph 2, in the elections referred to in paragraph 4 and in the appointments referred to in paragraph 8. 10. Without prejudice to the responsibilities of the Director, as set out in Article 7 and 8, the Bureau shall, as delegated by the Governing Board, monitor the implementation of the decisions of the Board and take all necessary measures for the management of the Centre between the Governing Board meetings, except those referred to in Article 6(1), Article 8(1) and Article11(1). 11. The annual schedule of meetings of the Bureau shall be decided by the Governing Board. The chairman shall convene additional meetings of the Bureau at the request of its members. 12. Decisions by the Bureau shall be taken by consensus. If no consensus can be reached, the Bureau shall refer the matter to the Governing Board for decision.; 3. in Article 7, paragraphs 1 and 2 shall be replaced by the following: 1. The Director shall be responsible for the management of the Centre and shall implement the decisions of the Governing Board and the Bureau. He shall be the legal representative of the Centre. 2. He shall prepare and organise the work of the Governing Board and the Bureau and provide the secretariat for their meetings.; 4. in Article 8, paragraph 1 shall be replaced by the following: 1. On the basis of a draft submitted by the director, the Governing Board shall adopt the medium term priorities and the annual work programme in agreement with the Commission services. The programme shall take into account the priority needs indicated by the Community institutions.; 5. each time the term Management Board appears in the articles, it shall be replaced by the term Governing Board. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 October 2004. For the Council The President R. VERDONK (1) Opinion of 31 March 2004 (not yet published In the Official Journal). (2) OJ C 112, 30.4.2004, p. 53. (3) OJ L 39, 13.2.1975, p. 1. Regulation as last amended by Regulation (EC) No 1655/2003 (OJ L 245, 29.9.2003, p. 41).